Title: To James Madison from William Hull, 28 May 1807
From: Hull, William
To: Madison, James



Sir
Detroit 28th. May 1807

Heretofore I have uniformly stated to the Government as my opinion, that the design of establishing a bank here, was laudable and calculated to promote the Public interest.  Until very lately I believed the views of the Applicants were pure, and the management of the institution would have been such, as to have promoted the Public Interest.  Within a few days a Gentleman has arrived from the State of NewYork, with five or six thousand dollars of the Bills.  They have been presented and payment has been refused.
It is now evident that immediately after the charter was granted by the Territorial Government, bills to the amount of eighty or one hundred thousand dollars were issued to Messrs. Parker and Bradstreet, the agents from Boston - some of these Bills probably have returned, excepting those brought by the Gentleman from NewYork.  All the Specie paid into the Bank does not exceed twenty thousand dollars, the principal part of which was deposited by the agents from Boston.  Whether the whole of that was left I am unable to say.  In addition to the bills sent to Boston, the Bank was in the habit of discounting, untill the Law was disapproved, by Congress.  From what has taken place, I am now induced to beleive, that the Agents had improper views in the first instance, and I consider the management of those who have had the direction of it as highly reprehensible.  Payment, after these bills were issued, might have been immediately demanded, which could not have been complied with.  I have conversed with some of the Directors on the subject, and expressed my astonishment at their Conduct.  They do not deny the fact of having issued the Bills to the Agents and they make no other answer, than this that if Congress had not disapproved of the law, money would have been sent on, and the bills would have been paid when presented.  Altho I am of the opinion that a small bank, conducted on fair and proper principles, would be promotive of the public Interest, Yet, under the circumstances this has been conducted I rejoice Congress has disapproved of the law.  What security was given for the large sum sent to Boston, I have not been able to learn.  I sincerely hope it will appear to be sufficient to indemnify the holders of the bills, and the present stockholders will have sufficient integrity, faithfully to apply all their funds to that purpose.
If, Sir, I have committed any error, it was in signing the act, which I did not approve in all its parts.  It seemed to be the only one in which we could all agree.  I repeat, Sir, that I never have had any other connection with it, since its establishment, either directly or indirectly, excepting my subscription for five shares for which I have paid ten dollars.
Mr. McLellan of Portland, who married one of my daughters, wrote me, and requested me to take a large number of shares for him.  I ballanced for some time, when the subscription was opened, and finally concluded as I was one of three who passed the act, that I would have no agency in it, and I have no knowledge, that he or any of my connections, have any interest in it.  I have made this Statement, because it, has been suggested, that those who passed the Law, were influenced by other motives, than those of the public Interest.  I am respectfully, your most obet. Servt.

William Hull

